Citation Nr: 0912828	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-32 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hypertension, as 
secondary to migraine headaches.

3.  Entitlement to service connection for a sinus disorder, 
as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The appellant had active military service from June 1976 to 
August 1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In a September 2004 letter, the appellant clarified that he 
was claiming service connection for migraine headaches on a 
direct basis, and the claims for service connection for 
hypertension and for a sinus disorder as secondary to 
migraine headaches.  Accordingly, the Board has characterized 
the appeal as encompassing the matters set forth on the title 
page.

The Veteran was scheduled for a hearing before a member of 
the Board at his local RO.  In April 2006, the Veteran, 
through his representative, requested that this hearing be 
cancelled.  Therefore, the hearing request is deemed 
withdrawn, and the Board will proceed with adjudication of 
his claims.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the appellant contends that he has had migraine 
headaches since his discharge from service, there is no 
competent medical evidence that he currently has or ever had 
migraine headaches; and there is no medical evidence or 
opinion of a medical nexus between claimed migraine headaches 
and the appellant's military service. 

3.  As service connection for migraine headaches has not been 
established, there is no legal basis for a grant of service 
connection for hypertension and for a sinus disorder as 
secondary to migraine headaches.
CONCLUSION OF LAW

1.  The criteria for service connection for migraine 
headaches are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for hypertension, 
claimed as secondary to migraine headaches, is without legal 
merit.  38 C.F.R. § 3.310 (2008).

3.  The claim for service connection for a sinus disorder, 
claimed as secondary to migraine headaches, is without legal 
merit.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2004 pre-rating letter provided notice 
to the appellant of the  evidence and information needed to 
substantiate his claims for service connection on appeal.  
This letter also informed the appellant of what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the appellant submit any additional 
information or evidence in his possession that pertained to 
his claims for service connection.  The November 2004 RO 
rating decision reflects the initial adjudication of the 
claims for service connection on appeal.  Hence, the July 
2004 letter-which meets all four of Pelegrini's content of 
notice requirement- also meets the VCAA's timing of notice 
requirement.
 
While the appellant was not provided information regarding 
disability ratings and effective dates until a March 2006 
notice letter, on these facts, such omission is not shown to 
prejudice the appellant.  As the Board's decision herein 
denies each of the claims for service connection on appeal, 
no disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

In addition, while the above notice letters did not provide 
the appellant with notice of the information and evidence to 
substantiate claims for service connection on a secondary 
basis, as will be explained below, the claims for secondary 
service connection each lack legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters on appeal. 
Pertinent medical evidence of record includes the appellant's 
service treatment records (STRs), service personnel records, 
and a private medical record.  The RO attempted to obtain 
private medical records identified by the appellant from 
Aegis Family Health Center and from Northern Hospital of 
Surry County.  However, each provider responded that they did 
not have records for treatment of hypertension and for any 
form of headaches, respectively.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the appellant, as well as by his wife, 
and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

Considering each claim on appeal in light of the above-noted 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection for any 
of the claimed disabilities.

A.  Migraine Headaches

The initial requirement for establishing a valid claim for 
service connection consists of evidence of a current 
disability, as mentioned, and with regard to the appellant's 
claimed migraine headaches, this objective criterion has not 
been met.  As the basis for this claim, the appellant 
submitted a letter from his wife asserting that within one 
month after the appellant was discharged from service he had 
violent migraine headaches that have been constant ever 
since.  In addition, the appellant has submitted an April 
2005 correspondence from a private physician reflecting that 
he was treated in November 2002 for bronchitis, sinusitis, 
and a sinus headache.
 
Initially, the appellant's STRS from his very short period of 
service are negative for complaints, findings, or diagnoses 
of migraine headaches.  The Board also notes that service 
personnel records show that the Veteran was discharged from 
service due to personal reasons, and not for a medical 
disability.  

Post-service medical records demonstrate treatment for a 
sinus headache on one occasion, in connection with treatment 
for bronchitis and sinusitis, as noted above.  There are no 
complaints or findings specific to identify migraine 
headaches in the medical evidence associated with the claims 
file.  Furthermore, the appellant has failed to submit or 
identify such medical evidence, despite being requested to do 
so in a July 2004 RO letter.  Thus, the Board finds that the 
medical evidence in this case fails to establish the 
appellant has a current migraine headache disability, and 
neither he nor his representative has presented, identified, 
or even alluded to the existence of any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for migraine headaches 
must be denied because the first essential criterion for a 
grant of service connection- evidence of a current disability 
upon which to predicate a grant of service connection-has not 
been met.

B.  Hypertension and Sinus Disorder

In view of the Board's decision denying service connection 
for migraine headaches, as noted above, there is no legal 
basis for granting service connection for hypertension and a 
sinus disorder as secondary to migraine headaches. The Board 
also notes that neither the appellant nor his representative 
has submitted evidence sufficient to identify that he 
currently has hypertension or a sinus disorder.  Regardless, 
where, as here, service connection for the primary disability 
has been denied, the veteran cannot establish entitlement to 
service connection, pursuant to 38 C.F.R. § 3.310(a), for a 
secondary condition.

Under these circumstances, the Board must deny the claims for 
secondary service connection for hypertension and for a sinus 
disorder as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

C.  All Disabilities

The Board has considered the appellant's written statements 
as well as his wife's and his representative's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claims.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant, his wife and his representative 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is no 
competent, probative evidence to support any of the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).



ORDER

Service connection for migraine headaches is denied.

Service connection for hypertension, as secondary to migraine 
headaches, is denied.

Service connection for a sinus disorder, as secondary to 
migraine headaches, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


